Exhibit 10.1.15

 

PACIFIC CAPITAL BANCORP

 

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS[.1]

 

            Page


--------------------------------------------------------------------------------

ARTICLE 1

     Definitions    1

ARTICLE 2

     Selection, Enrollment, Eligibility    6

2.1

     Selection by Committee    6

2.2

     Enrollment and Eligibility Requirements; Commencement of Participation.   
6

ARTICLE 3

     Deferral Commitments/Company Contribution Amounts/ Company Restoration
Matching Amounts/ Vesting/Crediting/Taxes    7

3.1

     Minimum Deferrals    7

3.2

     Maximum Deferral    8

3.3

     Election to Defer; Effect of Election Form    8

3.4

     Withholding and Crediting of Annual Deferral Amounts    9

3.5

     Company Contribution Amount    9

3.6

     Company Restoration Matching Amount    9

3.7

     Crediting of Amounts after Benefit Distribution    10

3.8

     Vesting    10

3.9

     Crediting/Debiting of Account Balances    11

3.1

     FICA and Other Taxes    12

ARTICLE 4

     Scheduled Distribution; Unforeseeable Financial Emergencies; Withdrawal
Payout Upon Income Inclusion Under Code Section 409A    13

4.1

     Scheduled Distribution    13

4.2

     Postponing Scheduled Distributions    13

4.3

     Other Benefits Take Precedence Over Scheduled Distributions    14

4.4

     Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    14

4.5

     Withdrawal Payout Upon Income Inclusion Under Code Section 409A    15

ARTICLE 5

     Retirement Benefit    15

5.1

     Retirement Benefit    15

5.2

     Payment of Retirement Benefit    15

ARTICLE 6

     Termination Benefit    16

6.1

     Termination Benefit    16

6.2

     Payment of Termination Benefit    16

ARTICLE 7

     Disability Benefit    16

7.1

     Disability Benefit    16

7.2

     Payment of Disability Benefit    16

ARTICLE 8

     Death Benefit    16

8.1

     Death Benefit    16

8.2

     Payment of Death Benefit    17

 

-i-



--------------------------------------------------------------------------------

ARTICLE 9

     Beneficiary Designation    17

9.1

     Beneficiary    17

9.2

     Beneficiary Designation; Change; Spousal Consent    17

9.3

     Acknowledgment    17

9.4

     No Beneficiary Designation    17

9.5

     Doubt as to Beneficiary    17

9.6

     Discharge of Obligations    17

ARTICLE 10

     Leave of Absence    18

10.1

     Paid Leave of Absence    18

10.2

     Unpaid Leave of Absence    18

ARTICLE 11

     Termination of Plan, Amendment or Modification    18

11.1

     Termination of Plan    18

11.2

     Amendment    19

11.3

     Plan Agreement    19

11.4

     Effect of Payment    19

ARTICLE 12

     Administration    19

12.1

     Committee Duties    19

12.2

     Administration Upon Change In Control    19

12.3

     Agents    20

12.4

     Binding Effect of Decisions    20

12.5

     Indemnity of Committee    20

12.6

     Employer Information    20

ARTICLE 13

     Other Benefits and Agreements    20

13.1

     Coordination with Other Benefits    20

ARTICLE 14

     Claims Procedures    21

14.1

     Presentation of Claim    21

14.2

     Notification of Decision    21

14.3

     Review of a Denied Claim    21

14.4

     Decision on Review    22

14.5

     Legal Action    22

ARTICLE 15

     Trust    22

15.1

     Establishment of the Trust    22

15.2

     Interrelationship of the Plan and the Trust    22

15.3

     Distributions From the Trust    23

ARTICLE 16

     Miscellaneous    23

16.1

     Status of Plan    23

16.2

     Unsecured General Creditor    23

16.3

     Employer’s Liability    23

16.4

     Nonassignability    23

16.5

     Not a Contract of Employment    23

 

-ii-



--------------------------------------------------------------------------------

16.6  

     Furnishing Information    24

16.7  

     Terms    24

16.8  

     Captions    24

16.9  

     Governing Law    24

16.10

     Notice    24

16.11

     Successors    24

16.12

     Spouse’s Interest    24

16.13

     Validity    25

16.14

     Incompetent    25

16.15

     Court Order    25

16.16

     Insurance    25

 

-iii-



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

DEFERRED COMPENSATION PLAN

Effective January 1, 2005

 

Purpose

 

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Pacific Capital Bancorp, a California corporation, and its subsidiaries, if any,
that sponsor this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

 

ARTICLE 1

Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Contribution Account balance, and (iii) the Company Restoration
Matching Account balance. The Account Balance shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant, or his or her designated
Beneficiary, pursuant to this Plan.

 

1.2 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Commissions, Director Fees and LTIP Amount that a Participant
defers in accordance with Article 3 for any one Plan Year, without regard to
whether such amounts are withheld and credited during such Plan Year. In the
event of a Participant’s Retirement, Disability, death or Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.

 

1.3 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
vested Account Balance shall be calculated as of the close of business on or
around the Participant’s Benefit Distribution Date, as determined by the
Committee in its sole discretion, and (ii) for remaining annual installments,
the Participant’s vested Account Balance shall be calculated on every
anniversary of such calculation date, as applicable. Each annual installment
shall be calculated by multiplying this balance by a fraction, the numerator of
which is one and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a ten
(10) year Annual Installment Method for the Retirement Benefit, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition.

 

1.4

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other

 

-1-



--------------------------------------------------------------------------------

 

allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income). Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h), or 403(b) pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.

 

1.5 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.6 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.7 “Benefit Distribution Date” shall mean the date that triggers distribution
of a Participant’s vested Account Balance. A Participant’s Benefit Distribution
Date shall be determined upon the occurrence of any one of the following:

 

  (a) If the Participant Retires, his or her Benefit Distribution Date shall be
the last day of the six-month period immediately following the date on which the
Participant Retires unless the Committee determines in its sole and absolute
discretion that Participant does not qualify as a “specified employee” as
defined in accordance with Treasury guidance and Regulations related to Code
Section 409A, including but not limited to Notice 2005-1, Proposed Treasury
Regulations Section 1.409A and such other Treasury guidance or Regulations
issued after the effective date of this plan, where in such case the Benefit
Distribution Date shall be the date on which the Participant Retires; provided,
however, in the event the Participant changes his or her Retirement Benefit
election in accordance with Section 5.1(b), his or her Benefit Distribution Date
shall be postponed in accordance with Section 5.1(b);

 

  (b) If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant experiences a
Termination of Employment unless the Committee determines in its sole and
absolute discretion that Participant does not qualify as a “specified employee”
as defined in accordance with Treasury guidance and Regulations related to Code
Section 409A, including but not limited to Notice 2005-1, Proposed Treasury
Regulations Section 1.409A and such other Treasury guidance or Regulations
issued after the effective date of this plan, where in such case the Benefit
Distribution Date shall be the date on which the Participant experiences a
Termination of Employment; provided, however, in the event the Participant
changes his or her Termination Benefit election in accordance with
Section 6.1(b), his or her Benefit Distribution Date shall be postponed in
accordance with Section 6.1(b);

 

  (c) The date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account Balance; or

 

-2-



--------------------------------------------------------------------------------

  (d) The date on which the Participant becomes Disabled.

 

1.8 “Board” shall mean the board of directors of Pacific Capital Bancorp.

 

1.9 “Bonus” shall mean any compensation, in addition to Base Salary, Commissions
and LTIP Amounts, earned by a Participant for services rendered during a Plan
Year, under any Employer’s cash bonus and cash incentive plans.

 

1.10 “Change in Control” shall mean any “change in control event” as defined in
accordance with Treasury guidance and Regulations related to Code Section 409A,
including but not limited to Notice 2005-1, Proposed Treasury Regulations
Section 1.409A and such other Treasury guidance or Regulations issued after the
effective date of this Plan.

 

1.11 “Claimant” shall have the meaning set forth in Section 14.1.

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13 “Commissions” shall mean compensation earned by a Participant where (i) a
substantial portion of the services provided consist of the direct sale of a
product or service to a customer, (ii) the compensation consists either of a
portion of the purchase price or amount calculated solely by reference to the
volume sales, and (iii) payment of the compensation is contingent on the
employer receiving payment from an unrelated customer for the product or
services. Notwithstanding the foregoing, Commissions shall not include Bonus or
LTIP Amounts or other additional incentives or awards earned by the Participant.

 

1.14 “Committee” shall mean the committee described in Article 12.

 

1.15 “Company” shall mean (i) Pacific Capital Bancorp, a California corporation,
and (ii) each and any successor to all or substantially all of the Company’s
assets or business.

 

1.16 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited or debited to the
Participant’s Company Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contribution
Account.

 

1.17 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

 

1.18 “Company Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Company Restoration Matching Amounts, plus (ii) amounts credited
or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.

 

1.19 “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.6.

 

1.20 “Death Benefit” shall mean the benefit set forth in Article 8.

 

1.21 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

 

-3-



--------------------------------------------------------------------------------

1.22 “Director” shall mean any member of the board of Pacific Capital Bancorp.

 

1.23 “Director Fees” shall mean the annual fees earned by a Director from
Pacific Capital Bancorp, including retainer fees and meetings fees, as
compensation for serving on the board of directors.

 

1.24 “Disability” or “Disabled” shall mean that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Participant’s Employer.

 

1.25 “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.26 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 

1.27 “Employee” shall mean a person who is an employee of any Employer.

 

1.28 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that has been selected by the Board
to participate in the Plan and has adopted the Plan as a sponsor.

 

1.29 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.30 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

 

1.31 “LTIP Amounts” shall mean any portion of cash compensation payments
attributable to a Plan Year that is earned by a Participant as an Employee under
any Employer’s long-term incentive plan or any other long-term incentive
arrangement designated by the Committee. Stock payments under any such long-term
incentive plan or arrangement do not constitute LTIP Amounts.

 

1.32 “Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who submits an executed Plan Agreement, Election
Form and Beneficiary Designation Form, which are accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.

 

1.33 “Plan” shall mean the Pacific Capital Bancorp Deferred Compensation Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.

 

1.34

“Plan Agreement” shall mean a written agreement, as may be amended from time to
time, which is entered into by and between an Employer and a Participant. Each
Plan Agreement executed by a Participant and the Participant’s Employer shall
provide for the entire benefit to which such Participant is entitled under the
Plan; should there be more than one Plan Agreement, the Plan Agreement bearing
the latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional

 

-4-



--------------------------------------------------------------------------------

 

benefits not set forth in the Plan or limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Employer and the Participant.

 

1.35 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.36 “Retirement,” “Retire(s)” or “Retired” shall mean with respect to an
Employee, unless otherwise specified by the Committee in the Plan Agreement,
separation from service with any and all Employers for any reason other than a
leave of absence, death or Disability, as determined in accordance with Code
Section 409A and related Treasury guidance and Regulations, following the first
date as of which (a) the Employee has attained at least age fifty-five (55) and
has completed at least ten (10) Years of Service, and (b) the sum of Employee’s
age plus Years of Service is at least equal to seventy-five (75); and shall mean
with respect to a Director who is not an Employee, separation from service as a
Director with all Employers on or after the attainment of age seventy-two (72).
If a Participant is both an Employee and a Director, Retirement shall not occur
until he or she Retires as both an Employee and a Director.

 

1.37 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.38 “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.39 “Terminate the Plan,” “Termination of the Plan” shall mean a determination
by an Employer’s board of directors that (i) all of its Participants shall no
longer be eligible to participate in the Plan, (ii) all deferral elections for
such Participants shall terminate, and (iii) such Participants shall no longer
be eligible to receive company contributions under this Plan.

 

1.40 “Termination Benefit” shall mean the benefit set forth in Article 6.

 

1.41 “Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence, as determined in accordance
with Code Section 409A and related Treasury guidance and Regulations. If a
Participant is both an Employee and a Director, a Termination of Employment
shall occur only upon the termination of the last position held.

 

1.42 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.

 

1.43 “Unforeseeable Financial Emergency” shall mean an unforeseeable emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant or Beneficiary resulting
from (i) a sudden and unexpected illness or accident of the Participant or
Beneficiary, the Participant’s or Beneficiary’s spouse, or the Participant’s or
Beneficiary’s dependent (as defined in Code Section 152(a)), (ii) a loss of the
Participant’s or Beneficiary’s property due to casualty, or (iii) such other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or Beneficiary, all as determined
in the sole discretion of the Committee.

 

1.44 “Years of Plan Participation” shall mean the total number of full Plan
Years a Participant has been a Participant in the Plan prior to his or her
Termination of Employment (determined without regard to whether deferral
elections have been made by the Participant for any Plan Year). Any partial year
shall not be counted. Notwithstanding the previous sentence, a Participant’s
first Plan Year of participation shall be treated as a full Plan Year for
purposes of this definition, even if it is only a partial Plan Year of
participation.

 

-5-



--------------------------------------------------------------------------------

1.45 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee    Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  (a) As a condition to participation, each Director or selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Committee
in its sole discretion. In addition, the Committee shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.

 

  (b) A Director or selected Employee who first becomes eligible to participate
in this Plan after the first day of a Plan Year must complete these requirements
within thirty (30) days after he or she first becomes eligible to participate in
the Plan, or within such other earlier deadline as may be established by the
Committee, in its sole discretion, in order to participate for that Plan Year.
In such event, such person’s participation in this Plan shall not commence
earlier than the date determined by the Committee pursuant to Section 2.2(c) and
such person shall not be permitted to defer under this Plan any portion of his
or her Base Salary, Bonus, LTIP Amounts, Commissions and/or Director Fees that
are paid with respect to services performed prior to his or her participation
commencement date, except to the extent permissible under Code Section 409A and
related Treasury guidance or Regulations.

 

  (c) Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines, in its sole discretion, that the Director or Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period. Notwithstanding the foregoing, the Committee shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Committee.

 

  (d) If a Director or an Employee fails to meet all requirements contained in
this Section 2.2 within the period required, that Director or Employee shall not
be eligible to participate in the Plan during such Plan Year.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

 

3.1 Minimum Deferrals.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions,
LTIP Amounts and/or Director Fees in the following minimum amounts for each
deferral elected:

 

Deferral    Minimum Amount

Base Salary, Bonus,

Commissions and/or LTIP

Amounts

   $5,000 aggregate

Director Fees

   $0

 

If the Committee determines, in its sole discretion, prior to the beginning of a
Plan Year that a Participant has made an election for less than the stated
minimum amounts, or if no election is made, the amount deferred shall be zero.
If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Account Balance as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within sixty (60) days after the last day of the
Plan Year in which the Committee determination was made.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2 Maximum Deferral.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions,
LTIP Amounts and/or Director Fees up to the following maximum percentages for
each deferral elected:

 

Deferral    Maximum Percentage

Base Salary

   90%

Bonus

   100%

Commissions

   100%

LTIP Amounts

   100%

Director Fees

   100%

 

  (b)

Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount shall be limited to the amount of compensation not yet earned by the
Participant as of the date

 

-7-



--------------------------------------------------------------------------------

 

the Participant submits a Plan Agreement and Election Form to the Committee for
acceptance, except to the extent permissible under Code Section 409A and related
Treasury guidance or Regulations.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
a new Election Form to the Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero for that Plan Year.

 

  (c) Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to performance-based compensation may be made by timely
delivering an Election Form to the Committee, in accordance with its rules and
procedures, no later than six (6) months before the end of the performance
service period. “Performance-based compensation” shall be compensation based on
services performed over a period of at least twelve (12) months, in accordance
with Code Section 409A and related Treasury guidance or Regulations. Until such
time as Treasury guidance provides the requirements for an amount to qualify as
“performance-based compensation” under Code Section 409A, the Committee may
utilize the definition of “performance-based compensation” provided in Proposed
Treasury Regulations Section 1.409A-1(e) in determining which amounts may be
deferred by delivering an Election Form to the Committee, in accordance with its
rules and procedures, no later than six (6) months before the end of the
performance service period.

 

3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, Commissions,
LTIP Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, Commissions, LTIP Amounts or Director Fees are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.

 

-8-



--------------------------------------------------------------------------------

3.5 Company Contribution Amount

 

  (a) For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Company Contribution Account in accordance with employment or
other agreements entered into between the Participant and the Employer. Such
amounts shall be credited on the date or dates prescribed by such agreements.

 

  (b) For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Company Contribution Amount for that Plan Year. The amount so credited to a
Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive a Company Contribution
Amount for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

 

3.6 Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the
Committee, in its sole discretion, to make up for certain limits applicable to
the 401(k) Plan or other qualified plan for such Plan Year, as identified by the
Committee, or for such other purposes as determined by the Committee in its sole
discretion. The amount so credited to a Participant under this Plan for any Plan
Year (i) may be smaller or larger than the amount credited to any other
Participant, and (ii) may differ from the amount credited to such Participant in
the preceding Plan Year. The Participant’s Company Restoration Matching Amount,
if any, shall be credited on a date or dates to be determined by the Committee,
in its sole discretion.

 

3.7 Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but shall be paid to the Participant in a manner
determined by the Committee, in its sole discretion.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

  (b) A Participant shall be vested in his or her Company Contribution Account
in accordance with the same vesting schedule set forth in the Company’s 401(k)
Plan that applies to Company contributions, unless otherwise specified by the
Committee in the Plan Agreement.

 

  (c) A Participant shall be vested in his or her Company Restoration Matching
Account only to the extent that the Participant would be vested in such amounts
under the provisions of the 401(k) Plan, as determined by the Committee in its
sole discretion.

 

  (d)

Notwithstanding anything to the contrary contained in this Section 3.8, the
Committee may, in its sole discretion, at any time provide for accelerated
vesting, in whole or in part,

 

-9-



--------------------------------------------------------------------------------

 

of a Participant’s Company Contribution Account and Company Restoration Matching
Account upon a Participant’s Retirement, death while employed by an Employer,
Disability, or in the event of a Change in Control.

 

  (e) Notwithstanding subsection 3.8(d) above, the vesting schedule for a
Participant’s Company Contribution Account and Company Restoration Matching
Account shall not be accelerated upon a Change in Control to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account and/or Company Restoration
Matching Account is not vested pursuant to such a determination, the Participant
may request independent verification of the Committee’s calculations with
respect to the application of Section 280G. In such case, the Committee must
provide to the Participant within ninety (90) days of such a request an opinion
from a nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.

 

  (f) Section 3.8(e) shall not prevent the acceleration of the vesting schedule
applicable to a Participant’s Company Contribution Account and/or Company
Restoration Matching Account if such Participant is entitled to a “gross-up”
payment, to eliminate the effect of the Code section 4999 excise tax, pursuant
to his or her employment agreement or other agreement entered into between such
Participant and the Employer.

 

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least thirty (30) days after the day
on which the Committee gives Participants advance written notice of such change.

 

  (b)

Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance

 

-10-



--------------------------------------------------------------------------------

 

with the previous sentence, it shall apply as of the first business day deemed
reasonably practicable by the Committee, in its sole discretion, and shall
continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

 

  (c) Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form, in
increments of one percent (1%), the percentage of his or her Account Balance or
Measurement Fund, as applicable, to be allocated/reallocated.

 

  (d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

3.10 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.10.

 

  (b)

Company Restoration Matching Account and Company Contribution Account. When a
Participant becomes vested in a portion of his or her Company Restoration
Matching Account and/or Company Contribution Account, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, Commissions and/or LTIP Amounts that is not deferred, in a manner
determined by the Employer(s),

 

-11-



--------------------------------------------------------------------------------

 

the Participant’s share of FICA and other employment taxes on such Company
Restoration Matching Amount and/or Company Contribution Amount. If necessary,
the Committee may reduce the vested portion of the Participant’s Company
Restoration Matching Account or Company Contribution Account, as applicable, in
order to comply with this Section 3.10.

 

  (c) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies;

Withdrawal Payout Upon Income Inclusion Under Code Section 409A

 

4.1 Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution, in the form of a lump sum payment, from the Plan with respect to
all or a portion of the Annual Deferral Amount. The Scheduled Distribution shall
be a lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Scheduled
Distribution, plus amounts credited or debited in the manner provided in
Section 3.9 above on that amount, calculated as of the close of business on or
around the date on which the Scheduled Distribution becomes payable, as
determined by the Committee in its sole discretion. Subject to the other terms
and conditions of this Plan, each Scheduled Distribution elected shall be paid
out during a sixty (60) day period commencing immediately after the first day of
any Plan Year designated by the Participant (the “Scheduled Distribution Date”).
The Plan Year designated by the Participant must be at least three (3) Plan
Years after the end of the Plan Year to which the Participant’s deferral
election described in Section 3.3 relates. By way of example, if a Scheduled
Distribution is elected for Annual Deferral Amounts that are earned in the Plan
Year commencing January 1, 2006, the earliest Scheduled Distribution Date that
may be designated by a Participant would be January 1, 2010, and the Scheduled
Distribution would become payable during the sixty (60) day period commencing
immediately after such Scheduled Distribution Date. Notwithstanding the
foregoing, to the extent the Committee reasonable anticipates that the Company’s
deduction for payment of a Scheduled Distribution would be limited or eliminated
as a result of application of Code Section 162(m), such Scheduled Distribution
shall be delayed to the earliest date where the Committee reasonably anticipates
that the deduction of the payment of the Scheduled Distribution will not be
limited or eliminated by application of Code Section 162(m) or the calendar year
in which Participant separates from service.

 

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

 

-12-



--------------------------------------------------------------------------------

  (a) Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;

 

  (b) The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

 

  (c) The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

 

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6, 7
or 8, any Annual Deferral Amount that is subject to a Scheduled Distribution
election under Section 4.1 shall not be paid in accordance with Section 4.1, but
shall be paid in accordance with the other applicable Article. Notwithstanding
the foregoing, the Committee shall interpret this Section 4.3 in a manner that
is consistent with Code Section 409A and other applicable tax law, including but
not limited to Notice 2005-1, Proposed Treasury Regulations Section 1.409A and
such other Treasury guidance or Regulations issued after the effective date of
this Plan.

 

4.4 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.

 

  (a) If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to suspend deferrals of Base Salary,
Bonus, Commissions, Director Fees, and LTIP Amounts to the extent deemed
necessary by the Committee to satisfy the Unforeseeable Financial Emergency. If
suspension of deferrals is not sufficient to satisfy the Participant’s
Unforeseeable Financial Emergency, or if suspension of deferrals is not required
under Code Section 409A and other applicable tax law, the Participant may
further petition the Committee to receive a partial or full payout from the
Plan. The Participant shall only receive a payout from the Plan to the extent
such payout is deemed necessary by the Committee to satisfy the Participant’s
Unforeseeable Financial Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution.

 

  (b) The payout shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the date on
which the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Financial
Emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by suspension of deferrals under this Plan, if the Committee, in
its sole discretion, determines that suspension is required by Code Section 409A
and other applicable tax law.

 

  (c)

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such

 

-13-



--------------------------------------------------------------------------------

 

approval. If the Committee, in its sole discretion, approves a Participant’s
petition for suspension and payout, the Participant’s deferrals under this Plan
shall be suspended as of the date of such approval and the Participant shall
receive a payout from the Plan within sixty (60) days of the date of such
approval.

 

  (d) Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to suspension and/or payout under this Section 4.4 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Notice 2005-1, Proposed Treasury Regulations
Section 1.409A and such other Treasury guidance or Regulations issued after the
effective date of this Plan.

 

4.5 Withdrawal Payout Upon Income Inclusion Under Code Section 409A. If at any
time any portion of a Participant’s Account Balance fails to meet the
requirements of Code Section 409A, Notice 2005-1, Proposed Treasury Regulations
Section 1.409A and such other Treasury guidance or Regulations issued after the
effective date of this Plan, the Participant may petition the Committee to
receive a payout from the Plan equal in value to the amount that is includable
in income under Code Section 409A; provided, however, such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.

 

ARTICLE 5 Retirement Benefit

 

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her vested Account Balance, calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, as determined
by the Committee in its sole discretion.

 

5.2 Payment of Retirement Benefit.

 

  (a) A Participant, in connection with his or her commencement of participation
in the Plan, shall elect on an Election Form to receive the Retirement Benefit
in a lump sum or pursuant to an Annual Installment Method of up to ten
(10) years. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such Participant shall be deemed to have
elected to receive the Retirement Benefit in a lump sum. Notwithstanding the
foregoing, if the value of Participant’s Account Balance is less than $50,000 on
the Benefit Distribution Date, the Participant shall receive the Retirement
Benefit in a lump sum payment in accordance with Section 6.2(c) regardless of
whether Participant’s election specifies an Annual Install Method.

 

  (b) A Participant may change the form of payment of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

 

  (i) The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and

 

  (ii)

The first Retirement Benefit payment shall be delayed at least five (5) years
from the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.7(a).

 

-14-



--------------------------------------------------------------------------------

 

However, if the value of Participant’s Account Balance is less than $50,000 on
the Benefit Distribution Date, the Participant shall receive the Retirement
Benefit in a lump sum payment in accordance with Section 6.2(c) regardless of
whether Participant made a change to the form of payment under this
Section 6.2(b) to specify payment under the Annual Installment Method.
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to changing the Retirement Benefit election under this Section 5.1 in a
manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to Notice 2005-1, Proposed Treasury Regulations
Section 1.409A and such other Treasury guidance or Regulations issued after the
effective date of this Plan.

 

The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit.

 

  (c) The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

 

ARTICLE 6

Termination Benefit

 

6.1 Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee in its sole
discretion.

 

6.2 Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 

ARTICLE 7

Disability Benefit

 

7.1 Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s vested
Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

 

7.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than sixty (60) days after the
Participant’s Benefit Distribution Date.

 

ARTICLE 8

Death Benefit

 

8.1

Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death Benefit
upon the Participant’s death which will be equal to the Participant’s vested
Account Balance, calculated as

 

-15-



--------------------------------------------------------------------------------

 

of the close of business on or around the Participant’s Benefit Distribution
Date, as selected by the Committee in its sole discretion.

 

8.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than sixty
(60) days after the Participant’s Benefit Distribution Date.

 

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 10

Leave of Absence

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles, and (ii) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.

 

ARTICLE 11

Termination of Plan, Amendment or Modification

 

11.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to Terminate the
Plan . In the event of a Termination of the Plan, the Measurement Funds
available to Participants following the Termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Termination
of the Plan is effective. Following a Termination of the Plan, Participant
Account Balances shall remain in the Plan until the Participant becomes eligible
for the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. The Termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under Code Section 409A and other
applicable tax law, including but not limited to Notice 2005-1, Proposed
Treasury Regulations Section 1.409A and such other Treasury guidance or
Regulations issued after the effective date of this Plan, following a Change in
Control the Employer shall be permitted to (i) terminate the Plan by action of
its board of directors, and (ii) distribute the vested Account Balances to
Participants in a lump sum no later than twelve (12) months after the Change in
Control.

 

11.2 Amendment.

 

  (a)

Any Employer may, at any time, amend or modify the Plan in whole or in part with
respect to that Employer. Notwithstanding the foregoing, (i) no amendment or

 

-17-



--------------------------------------------------------------------------------

 

modification shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment or modification is made,
and (ii) no amendment or modification of this Section 11.2 or Section 12.2 of
the Plan shall be effective unless and until two-thirds (2/3) of Participants
with an Account Balance in the Plan as of the date of such proposed amendment or
modification provide prior written consent in a time and manner determined by
the Committee.

 

  (b) Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan may cause amounts
deferred under the Plan to become immediately taxable to any Participant under
Code Section 409A, and related Treasury guidance or Regulations, the Company may
(i) adopt such amendments to the Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the Plan benefits provided by the Plan and/or (ii) take such other actions as
the Company determines necessary or appropriate to comply with the requirements
of Code Section 409A, and related Treasury guidance or Regulations.

 

11.3 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

11.4 Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge
all obligations to a Participant and his or her designated Beneficiaries under
this Plan, and the Participant’s Plan Agreement shall terminate.

 

ARTICLE 12

Administration

 

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

 

12.2

Administration Upon Change In Control. The Participant’s Account Balance shall
remain in the Plan upon a Change in Control and shall be subject to the terms
and conditions of the Plan. Within one hundred and twenty (120) days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party administrator
(the “Administrator”) to perform any or all of the Committee’s duties described
in Section 12.1 above, including without limitation, the power to determine any
questions arising in connection

 

-18-



--------------------------------------------------------------------------------

 

with the administration or interpretation of the Plan, and the power to make
benefit entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participants with an Account Balance
in the Plan as of the date of such proposed termination.

 

12.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

 

12.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

12.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 

12.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 14

Claims Procedures

 

14.1

Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim

 

-19-



--------------------------------------------------------------------------------

 

to arise occurred. The claim must state with particularity the determination
desired by the Claimant.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  (iv) an explanation of the claim review procedure set forth in Section 14.3
below; and

 

  (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

14.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

14.4

Decision on Review. The Committee shall render its decision on review promptly,
and no later than sixty (60) days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by

 

-20-



--------------------------------------------------------------------------------

 

which the Committee expects to render the benefit determination. In rendering
its decision, the Committee shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

ARTICLE 16

Miscellaneous

 

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.

 

-21-



--------------------------------------------------------------------------------

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

16.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

-22-



--------------------------------------------------------------------------------

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Pacific Capital Bancorp

Attn: General Counsel or

Director of Human Resources

1021 Anacapa Street, 3rd Floor

Santa Barbara, CA 93160-0839

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

16.15 Court Order. The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law, including but not limited to
guidance issued after the effective date of this Plan.

 

16.16

Insurance. The Employers, on their own behalf or on behalf of the trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employers or the trustee of the Trust,

 

-23-



--------------------------------------------------------------------------------

 

as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 28,
2005.

 

Pacific Capital Bancorp, a California corporation

 

By:  

/s/    Sherrell Reefer        

--------------------------------------------------------------------------------

Title:  

Sr. VP, Director of Human Resources

--------------------------------------------------------------------------------

 

-24-